The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed August 4, 2022 In virtue of this communication, claims 14-19, 22 and 23 are currently patentable. 

Allowable Subject Matter
Claims 14-19, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sansanwal et al (US 20210099565 A1) in view of Connellan (US 20190113966 A1) discloses first input receiving mechanism may be an input receiving mechanism of the handheld device 100 in a normal mode, and the second input receiving mechanism may be the input receiving mechanism of the handheld device 100 in a VR mode. Thus, when the VR mode is not enabled on the handheld device 100, that is, when the handheld device 100 is in the normal mode, if the first input receiving mechanism is a touch-type detection on the handheld device 100, the second input receiving mechanism may be a hover-type detection on the handheld device 100, and the second input receiving mechanism of the handheld device 100 is activated when the VR mode is enabled on the handheld device 100. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624